  Case 6:20-cv-00083-RSB-BKE Document 14 Filed 12/17/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION

RICKY BERNARD McCOY,

              Plaintiff,                                CIVIL ACTION NO.: 6:20-cv83

       v.

MR. TREVONZA BOBBITT; MRS.
VALERIE JACKSON; MRS. JUANITA
SHARPE; MR. ROBERT TOOLE; MR. TIM
WARD; MR. STAN SHEPARD; MS. JONES
(HSA); MS. CHESTER (Counselor); UNIT
MANAGER OVER MEDICAL; and JOHNS
and JEAN DOES,

              Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s Report and Recommendation, (doc. 8). Plaintiff did not file objections to the Report and

Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice the above-captioned case,

DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 17th day of December, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
